Citation Nr: 0632842	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
residuals of burn, medial right thigh.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected 
residuals of burn, medial right thigh.

3.  Entitlement to an increased evaluation for service-
connected residuals of burn, medial right thigh, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  This case was remanded by the 
Board in September 2004 for additional development.

In July 2002, the veteran raised the issue of entitlement to 
service connection for a back condition, to include as 
secondary to service-connected residuals of burn, medial 
right thigh.  This issue has not been developed for appellate 
review and is therefore referred to the RO for appropriate 
disposition.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's left knee disorder is related to his military 
service or to a service-connected disorder, to include his 
service-connected residuals of burn, medial right thigh.

2.  The medical evidence of record does not show that the 
veteran's right knee disorder is related to his military 
service or to a service-connected disorder, to include his 
service-connected residuals of burn, medial right thigh.

3.  Prior to August 30, 2002, the medical evidence shows that 
the veteran's residuals of burn, medial right thigh, were 
manifested by third degree burn scars that covered an area 
exceeding 12 square inches.

4.  On and after August 30, 2002, the medical evidence shows 
that the veteran's residuals of burn, medial right thigh, 
were manifested by scars that caused limited motion and 
covered an area exceeding 12 square inches.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

2.  A right knee disorder was not incurred in or aggravated 
by active military service, nor is it proximately due to or 
the result of a service-connected disorder.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).

3.  The criteria for an evaluation of 20 percent for 
residuals of burn, medial right thigh, for the period prior 
to August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2002).

4.  The criteria for an evaluation of 20 percent for 
residuals of burn, medial right thigh, for the period on and 
after August 30, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in October 2001 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in October 2004 and August 2006, 
subsequent to remand.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection For Left And Right Knee Disorders

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran's service medical records are entirely negative 
for complaints or findings a right or left knee disorder.  
Additionally, there is no evidence of arthritis of either 
knee within one year following service separation.  
Importantly, there is no evidence of record that relates any 
current right or left knee disorder to the veteran's active 
military service.  Accordingly, service connection for a 
right and left knee disorder is not warranted.

The veteran claims service connection for left and right knee 
disorders, as secondary to service-connected residuals of 
burn, medial right thigh.  Service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by a service connected disability or (b) aggravated by 
a service connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

A May 1992 private surgical report stated a preoperative 
diagnosis of osteoarthritis/instability left knee.  The 
report stated that a total knee replacement was performed on 
the veteran's left knee.  Various left knee disorders have 
been diagnosed since May 1992.

Thereafter, a July 1992 private surgical report provide a 
preoperative diagnosis of limitation of motion, right total 
knee replacement.  The report indicates that manipulation and 
Marcaine-Celestone injection were performed on the veteran's 
right knee.  Various right knee disorders have been diagnosed 
since July 1992.

At a March 2002 VA joints examination, the veteran reported 
that the medical clinic which performed the left knee 
replacement attributed his left knee condition to his right 
leg scar due to favoring his leg which resulted in "left leg 
trouble."  The diagnosis was right knee condition, with 
degenerative joint disease and left knee condition, status 
post total knee arthroplasty, with post-surgical degenerative 
and possibly post-traumatic changes.  The report further 
stated

An opinion is requested as to whether the 
knee condition is secondary to the right 
thigh condition.  I do not have any 
reports that describe his left knee 
surgery from 1992 which may have 
additional information to shed light on 
this situation.  Based on the information 
that is in the [claims file] it is less 
likely than not that the left knee 
condition and the right knee condition 
are secondary to the residuals of the 
burn scar in the right thigh.

A November 2004 letter from a private physician stated that 
the veteran was being followed for problems including left 
knee pain and open areas within an area of scar tissue on the 
right thigh.  The letter stated that the veteran "indicates 
that his orthopedist who had done his knee procedures had 
said that his arthritis in the left knee was related to the 
damage done to his right thigh by the burn and scar formation 
and subsequent infection of that area."

A November 2004 VA outpatient treatment record reported that 
the veteran stated that his weak right leg did not improve 
greatly after surgery on his scar in 1961 and this caused him 
to put extra stress on his left leg and knee.  The veteran 
also stated that he subsequently had to have the left knee 
replaced in 1991 and 1993 and continued to have difficulty 
with the scarred right leg and had to use a cane to walk.

A May 2005 VA joints examiner found degenerative joint 
disease right knee and right total knee arthroplasty for 
degenerative joint disease.  The report stated

Left knee due to right thigh burn scars:
I have reviewed the records in the claims 
file and I don't find anything to support 
the contention that the left knee 
[degenerative joint disease/total knee 
arthroplasty] is secondary to the right 
knee scarring and limitation of motion.  
Less likely as not.

Right knee due to right thigh burn scars:
The right knee has subsequently developed 
[degenerative joint disease] in recent 
years.  It seems likely that he has had a 
longstanding mild limitation of flexion 
of the right knee related to the 
cicatrix.  This degree of limitation 
would probably not impact walking to a 
significant degree.  It also seems likely 
that the markedly [abnormal range of 
motion] of the left knee (after the 1992 
[total knee arthroplasty]) placed added 
stresses on the right knee, and would be 
a more important factor.  Less likely as 
not.

The medical evidence of record does not show that the 
veteran's left and right knee disorders are related to his 
service-connected residuals of burn, medial right thigh.  The 
March 2002 VA joints examination report specifically stated 
that the etiological opinion did not take into account the 
veteran's left knee replacement medical records, as those 
records were not available at the time.  The report further 
stated that these missing records could provide additional 
information that would aid in the analysis.  Nevertheless, 
the examiner opined that based on the information in the 
claims file it was less likely than not that the left and 
right knee disorders were secondary to the residuals of the 
burn scar in the right thigh.

The November 2004 letter from a private physician included a 
statement that discussed the etiology of the veteran's left 
knee disorder.  However, the etiological reference was a 
statement made by the veteran and not by the private 
physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional); see also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) ("the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence"); see also Marciniak v. Brown, 10 Vet. App. 198 
(1997); Franzen v. Brown, 9 Vet. App. 235 (1996).  Therefore, 
the veteran's statement of what a doctor purportedly told him 
regarding the etiology of his bilateral knee disorders does 
not link these disorders to his service-connected burn 
residuals.   

The May 2005 VA joints examiner stated that neither the 
veteran's left or right knee disorders were likely related to 
his service-connected residuals of burn, medial right thigh.  
This opinion was arrived at after a review of the veteran's 
complete medical records, including the private medical 
records from 1992.

The veteran's statements alone are not sufficient to prove 
that his left and right knee disorders are related to his 
service-connected residuals of burn, medial right thigh.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his left and right 
knee conditions are related to his service-connected 
residuals of burn, medial right thigh.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

As the competent evidence of record shows that the veteran's 
left and right knee disorder are not related to his military 
service or to his service-connected  residuals of burn, 
medial right thigh, service connection for left and right 
knee conditions, to include as secondary to service-connected 
residuals of burn, medial right thigh, is not warranted.

Increased Evaluation For Service-Connected Residuals Of Burn, 
Medial Right Thigh.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for limitation of flexion right lower 
extremity as a residual of cellulitis and lymphangitis was 
granted by a November 1953 rating decision and a 10 percent 
evaluation was assigned based on limitation of flexion of the 
right knee, effective February 1953.  A January 1962 rating 
decision assigned a 20 percent evaluation based on limitation 
of motion of the right knee, effective October 1961.  A 
February 1964 rating decision recharacterized the disability 
as residuals of burn, medial right thigh and reduced the 
evaluation to 10 percent based on the residual scar.

An October 1953 VA surgical report stated that "[t]his burn 
of the right thigh apparently was of second to third degree 
severity."  The report also stated that the scar covered 
approximately 54 square inches.

At a March 2002 VA joints examination the veteran reported 
"burning at the scar site and a tight drying feeling in the 
scar, but did not have any pain," prior to about a year 
before the examination.  On physical examination, a large 
burn scar was noted that extended from the medial thigh to 
the medial knee area.  The report stated that the scar was 
about 11 inches in length and varied from 3 inches to 7 
inches in width.  No skin breakdown or drainage was noted.  
The report also stated there were no open sores, eczema, or 
erythema but the scar was mildly tender.  On range of motion 
testing, the veteran's right knee had flexion of 115 degrees 
and extension of -5 degrees.  The diagnosis was childhood 
burn scar exacerbated by three episodes of cellulitis during 
military service.

A November 2004 VA outpatient treatment record reported that 
the veteran stated that he continued to have difficulty with 
his scarred right leg and had to use a cane to walk.

A November 2004 letter from a private physician stated that 
the veteran was seen by the physician for "recent problems 
with open areas within an area of scar tissue on his right 
thigh."  The letter stated that the veteran had a thick scar 
on his right thigh which was healing.  The letter further 
stated that the veteran had limitation of movement at the 
right knee due to tightness of the scar tissue on the right 
thigh and right knee.

At a May 2005 VA joints examination, the veteran gave a 
history of occasional open sores on his right knee area.  The 
veteran further reported that he had occasional breaks of the 
skin on his right thigh that formed open sores when he did 
activities that put strain on the skin.  The veteran also 
stated that he could walk 1 block before he experienced a 
tightness of the medial right thigh area with bending his 
right knee.  On physical examination, a large cicatrix of the 
right medial thigh was noted, with a 1 to 2 centimeter 
scabbed area in the center.  The veteran had a limitation in 
his ability to stand and walk due to a limp when stepping on 
his right leg.  On range of motion testing, the veteran's 
right knee had flexion of 105 degrees, and extension of -10 
degrees.  The diagnoses included burn scars, right thigh.  
The report stated "[i]t seems likely that [the veteran] has 
had a longstanding mild limitation of flexion of the right 
knee related to the cicatrix.  This degree of limitation 
would probably not impact walking to a significant degree."

During the course of the veteran's appeal, the regulations 
pertaining to disabilities of the skin were revised.  Compare 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804 (2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7801, 7802,7803, 7804 (2006).  When a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply both the old and new schedular criteria in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the criteria in effect prior to August 30, 2002, scars 
from third degree burns were evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2002).  Under Diagnostic Code 
7801, a 10 percent evaluation was warranted for scars of an 
area or areas exceeding 6 square inches.  A 20 percent 
evaluation was warranted for scars of an area or areas 
exceeding 12 square inches.  A 30 percent evaluation was 
warranted for scars of an area or areas exceeding one-half 
square foot (72 square inches).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002).  A Note to Diagnostic Code 7801 
stated that actual third degree residual involvement is 
required to the extent shown under Diagnostic Code 7801.  See 
Id. at Note (1).

Initially, the evidence of record does not clearly indicate 
whether the veteran's residuals of burn, medial right thigh, 
are second or third degree in nature.  The degree of severity 
of the burn is not discussed in any of the medical evidence 
of record dated subsequent to the veteran's June 2001 claim.  
However, the Board is permitted to consider the veteran's 
medical history to assist in determining the degree of 
severity of the burn.  See Powell v. West, 13 Vet. App. 31, 
34 (1999).

The only medical evidence of record that specifically 
addresses whether the veteran's scar is the result of a 
second or third degree burn is the October 1952 VA surgical 
report.  This report states that the burn "was of second to 
third degree severity."  Applying the doctrine of reasonable 
doubt, the Board finds that the veteran's residuals of burn, 
medial right thigh, are characterized by scars of a third 
degree burn, in accordance with 38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2002).  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence of record indicates that the veteran's residuals 
of burn, medial right thigh, cover an area exceeding 12 
square inches, but not exceeding one-half square foot.  The 
March 2002 VA joints examination report stated that the 
veteran's scar was approximately 11 inches in length and 
varied from 3 inches to 7 inches in width.  This corresponds 
to a total area between 33 square inches and 77 square inches 
in size.  As this measurement is not precise enough to 
determine the proper evaluation warranted under Diagnostic 
Code 7801, the Board again refers to the October 1952 VA 
surgical report for clarification.  The report gives a more 
specific measurement of the scarred area, determining that it 
covered approximately 54 square inches.  Accordingly, a 20 
percent rating is warranted under Diagnostic Code 7801 for 
the period prior to August 30, 2002.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002).  A 30 percent rating is not 
warranted as the evidence of record does not show that the 
veteran's residuals of burn, medial right thigh, exceeded 72 
square inches in area.

As for other provisions under the Schedule, the record shows 
that the veteran's residuals of burn, medial right thigh, 
also resulted in a limitation of function of his right knee 
for the period prior to August 30, 2002.  Under Diagnostic 
Code 7805, scars are rated under the limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2002).  However, as the veteran's knee flexion was to 
115 degrees and extension was to -5 degrees, a rating in 
excess of 10 percent would not be warranted under Diagnostic 
Codes 5260 and 5261 (2002).  In addition, while the evidence 
shows that the veteran's scar was tender on observation, such 
a finding would warrant no more than a 10 percent evaluation 
under 38 C.F.R.§ 4.71a, Diagnostic Code 7804 (2002).  

Under the criteria effective August 30, 2002, scars other 
than head, face, or neck that are deep or that cause limited 
motion are to be evaluated under Diagnostic Code 7801.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  Under this 
provision, a 10 percent evaluation is warranted for scars of 
an area or areas exceeding 6 square inches.  A 20 percent 
evaluation is warranted for scars of an area or areas 
exceeding 12 square inches.  A 30 percent evaluation is 
warranted for scars of an area or areas exceeding 72 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).

As stated above, the evidence of record shows that the 
veteran's scar exceeded 12 square inches in area, but did not 
exceed 72 square inches in area.  Accordingly, a 20 percent 
rating is warranted under Diagnostic Code 7801 for the period 
on and after August 30, 2002.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).  A 30 percent rating is not 
warranted as the preponderance of the evidence does not show 
that the veteran's residuals of burn, medial right thigh, 
exceeded 72 square inches in area.

As for other provisions under the Schedule, the record shows 
that the veteran's residuals of burn, medial right thigh, 
also resulted in a limitation of function of his right knee 
for the period on and after August 30, 2002.  Under 
Diagnostic Code 7805, scars are rated under the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2006).  However, as right knee flexion was to 105 
and extension was to -5 degrees, a rating in excess of 10 
percent would not be warranted under Diagnostic Codes 5260 
and 5261 (2006).  In addition, while the evidence shows that 
the veteran's scar was tender on observation, such a finding 
would warrant no more than a 10 percent evaluation under 
38 C.F.R.§ 4.71a, Diagnostic Code 7804 (2006).  In addition, 
while the evidence shows that the veteran's scar was unstable 
and painful, such a finding would warrant no more than a 10 
percent evaluation under 38 C.F.R.§ 4.71a, Diagnostic Codes 
7803 and 7804 (2006).  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder, to include as 
secondary to service-connected residuals of burn, medial 
right thigh, is denied.

Service connection for a right knee disorder, to include as 
secondary to service-connected residuals of burn, medial 
right thigh, is denied.

An evaluation of 20 percent disabling, but no greater, for 
residuals of burn, right medial thigh, for the period prior 
to August 30, 2002, is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

An evaluation of 20 percent disabling, but no greater, for 
residuals of burn, right medial thigh, for the period on and 
after August 30, 2002, is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


